                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CLARICE BROOKS,                           :              CIVIL ACTION
          Plaintiff,                      :
                                          :
      v.                                  :
                                          :              NO. 19-2855
ANDREW     SAUL, 1                        :
Commissioner of Social Security,          :
            Defendant.                    :

                                         ORDER

      AND NOW, this      23RD day of December, 2019, upon consideration of Plaintiff’s

request for review and Defendant’s response, IT IS ORDERED that:

      1.     Plaintiff’s Request for Review is DENIED; and

      2.     Judgment is entered in favor of the Defendant.



                                          BY THE COURT:


                                            /s/ Lynne A. Sitarski          .
                                          LYNNE A. SITARSKI
                                          United States Magistrate Judge




      1
         Andrew M. Saul was confirmed as Commissioner of the Social Security Administration
on June 4, 2019. Pursuant to Fed. R. Civ. P. 25(d), I have substituted Andrew M. Saul as
defendant in this suit.
